Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I, and item A (claims 1 and 9-11) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
           
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Claim 9 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claims 1-11 are allowable because of dependency.     
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1/2) as being  anticipated by “Gniadek” et. al., US 20200333537 A1.
 Regarding claim 1, Gniadek teaches an optical connector for coupling to an optical receptacle (see figs. 1-13 and abstract), comprising: 
an outer housing (clearly shown in at least fig. 1-5, 9-11, item housing receiving optical members); a coupling module (i.e., 24 or 44 see figs. 1-5 or 6-10), disposed in the outer housing (i.e., 20 or 36) and slidably connected to the outer housing (see at least fig. 10c-d with the optical module after sliding is connected the base of the outer housing); and a latch structure (i.e.,  structure 12/16  with latching members 12,a,b, and/ or 22 or 16 in figs. 1-2, 5 or  structure 38.1 with latch 42a,b in figs. 6-10), 
wherein when the latch structure is located at a first position, the optical connector is not able to be taken away from the optical receptacle (see at least pa. 0060 and/or pa. 0070); and 
when the latch structure is located at a second position, the outer housing is slid relative to the coupling module whereby the optical connector is taken away from the optical receptacle (see at least pa. 0059, and 0069 noting that release mechanism enables pulling of the connector to be taken away; also see pa. 0017, 0029).

 
Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gniadek” et. al., US 20200333537 A1.
 Regarding claim 1, Gniadek teaches an optical connector for coupling to an optical receptacle (see figs. 1-13 and abstract), comprising: 
an outer housing (clearly shown in at least fig. 1-5, 9-11, item housing receiving optical members); a coupling module (i.e., 24 or 44 see figs. 1-5 or 6-10), disposed in the outer housing (i.e., 20 or 36) and slidably connected to the outer housing (see at least fig. 10c-d with the optical module after sliding is connected the base of the outer housing); and a latch structure (i.e.,  structure 12/16  with latching members 12,a,b, and/ or 22 or 16 in figs. 1-2, 5 or  structure 38.1 with latch 42a,b in figs. 6-10), 
wherein when the latch structure is located at a first position, the optical connector is not able to be taken away from the optical receptacle (see at least pa. 0060 and/or pa. 0070); and 
when the latch structure is located at a second position, the outer housing is slid relative to the coupling module whereby the optical connector is taken away from the optical receptacle (see at least pa. 0059, and 0069 noting that release mechanism enables pulling of the connector to be taken away; also see pa. 0017, 0029).



 However, with respect to the embodiment of figs. 1-5, Gniadek is silent on the above optical module is slidably connected to the outer housing.  Nonetheless, in other embodiments Gniadek teaches such limitation  (see at least fig. 10c-d with the optical module after sliding is connected the base of the outer housing). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify an embodiment of Gniadek using mechanism taught in another embodiment such as the connection of the optical module slidingly with respect to the base of the outer connector housing to provide stably secured and aligned optical module within the outer housing. 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20200333537 A1
US 20200310041 A1
US 20200174198 A1
US 20180088288 A1
US 20170090126 A1
US 20160336685 A1
US 20160327757 A1
US 20120021627 A1
US 20030236019 A1
US 6045270 A
US 5101463 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883